Citation Nr: 0323833	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  97-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
June 1945; he died on February [redacted], 1996.  The appellant is 
his surviving spouse.  

This matter arises from an August 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained. 

2.  The veteran died on February [redacted], 1996, as the result of 
asystole due to or as a consequence of sepsis/pneumonia and 
pulmonary fibrosis/bronchiolitis obliterans organizing 
pneumonia.  

3.  The veteran's death was due, at least in part, to 
pulmonary fibrosis that was attributable to an incident of 
his military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and her 
representative of evidence and information necessary to 
substantiate her claim, and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant was issued a statement of the case, as well as 
supplemental statements of the case, that informed her of the 
evidence used in conjunction with her claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the 
appellant was notified of the impact of the VCAA on her claim 
by RO letter dated in May 2003.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim, and the record indicates that all 
relevant facts have been properly developed.  As such, all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  VA, therefore, has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

II.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's death was the 
result of his active military service.  More specifically, 
she asserts that he developed pulmonary fibrosis as a result 
of his exposure to dust and sand while serving as a tank 
gunner during World War II in North Africa and Europe.  See 
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  

As a preliminary matter, the Board notes that the veteran was 
not diagnosed as suffering from pulmonary fibrosis until many 
years following his discharge from military service.  His 
death certificate indicates that pulmonary 
fibrosis/bronchiolitis obliterans organizing pneumonia had 
its onset several weeks prior to his demise.  During the 
hospitalization immediately preceding his death, interstitial 
pulmonary fibrosis severe in nature, approaching end stage in 
areas of the veteran's lungs was noted.  Associated secondary 
pulmonary hypertensive arteriopathy with prominent medial 
hypertrophy also was diagnosed.  

The only clinical evidence of record regarding the likely 
etiology of the veteran's pulmonary fibrosis is contained in 
the May 30, 1996 statement from the veteran's treating 
physician.  The physician indicated that he had been treating 
the veteran for more than 16 years, and that it was his 
conclusion that the veteran's exposure to silicosis 
(dust/sand) in the early years of World War II during the 
North African Campaign was an important, proximal, and 
relevant source and cause of the pulmonary fibrosis which 
ultimately, when combined with viral pneumonia, claimed the 
veteran's life.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  The death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  A service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312.  

In the instant case, although pulmonary fibrosis did not 
appear until many years following the veteran's service, the 
clinical evidence indicates that it resulted from his 
exposure to sand/dust during his military service.  As such, 
the disease warrants service-connected status.  Moreover, 
because it played an integral role in his death, service 
connection for the cause of his death is warranted thereby.  
As such, the Board finds a plausible basis upon which to 
predicate a grant of the benefit sought on appeal.  In 
reaching its decision, the Board has resolved all reasonable 
doubt in the appellant's favor.  See 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

